Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 16, 2017

The Court of Appeals hereby passes the following order:

A16A2016. ESTES PARK, L.P. v. DEPARTMENT OF TRANSPORTATION.

      On May 17, 2016, this Court granted Estes Park, L.P.’s application for
interlocutory appeal in this condemnation case. In July 2016, Estes Park, L.P. (“Estes
Park”) filed an emergency motion for supersedeas. In response, the Department of
Transportation (“DOT”) explained that, although it disagreed with Estes Park’s
assertion that the subject property is public property, out of an abundance of caution,
it nonetheless filed an application with the State Commission on the Condemnation
of Public Property (the “Commission”). Furthermore, the DOT agreed to refrain from
conducting any activity on the Estes Park property unless and until the Commission
approves the condemnation. Based on this representation, this Court denied Estes
Park’s motion for emergency relief.
      After careful consideration and review, we conclude that the application for
interlocutory appeal was improvidently granted, and it is ordered that this appeal is
hereby DISMISSED. It is noted that the denial of interlocutory review does not
constitute an adjudication on the merits. Holmes v. Achor Ctr., 249 Ga. App. 184,
187 (1) (547 SE2d 332) (2001). Accordingly, to the extent the issues ripe for
appellate consideration by this Court are not mooted by the findings of the
Commission, Estes Park is not precluded from further appellate review of this case.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 02/16/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.